DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment and argument filed by applicant on September 16, 2021 in response to the Office Action mailed on March 18, 2021.

Status of the Claims
Claims 1-20 are pending.
Claims 1, 5, 8, 12, 15 and 19 are currently amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 as being anticipated by Rathod (US 2012/0331052).
With respect to claims 1, 8 and 15 Rathod discloses a computer-implemented method, non-transitory computer readable storage medium, and a system comprising: 
receiving a search request from a user computing device, wherein the search request comprises a query relating to a service request (abstract and paragraph [0120]),
determining that the search request does not require support from service personnel
within an organization (paragraphs [0129] – [0132]);
wherein the query is relating to a service request (abstract, paragraph [0100]), 
analyzing an organizational chart that details an internal structure of the organization based on the query request, wherein the organizational chart comprises a plurality of knowledge profiles associated with a plurality of peers and a plurality of peer computing devices associated with the plurality of peers (abstract, paragraph [0129]), 
the knowledge profiles include information relating to expertise of peers of the plurality of peers to handle one or more types of service requests (abstract, paragraph [0129]), and
the plurality of peers include members of the organization who are service personnel and members of the organization who are non-service personnel (abstract, paragraph [0129] – [0132]); 
generating, based on the analysis of the organizational chart, an expert map, wherein the expert man comprises a subset of the plurality of knowledge profiles, wherein each profile of the subset include information relating to expertise of peers of a subset of the plurality of peers to answer the service request; using the expert map, generating a peer list comprising one or more peers of the plurality of peers, wherein the peer list is generated using a best-first search methodology (abstract, paragraphs [0106], [0129], figures 8, 9 and 10 show expert map with the subsets of expertise group), and

sending the peer list to the user computing device (abstract, paragraphs [0106], [0129]);
selecting, at the user computing device, at least one peer from the peer list for responding to the service request (abstract, paragraphs [0106], [0129], figures 8, 9 and 10);
monitoring interaction between the user of the user computing device and a peer computing device operated by the selected peer; and updating the organizational chart, wherein the updating includes updating one or more knowledge profiles of the plurality of knowledge profiles and one or more peer references of the plurality of peer references associated with at least one peer computing device of the one or more peer computing devices based, at least in part, on interactions between the selected peer and the user of the user computing device (abstract, paragraphs [0106], [0129]).
With respect to claims 2, 9 and 16 Rathod further discloses a computer-implemented method, non-transitory computer readable storage medium, and a system, wherein each knowledge profile of the plurality of knowledge profiles is based on at least one of matter knowledge, availability, geo-location, or engagement level of each of the plurality of peer computing devices (abstract, paragraphs [0106], [0129]). 
With respect to claims 3, 10 and 17 Rathod further discloses a computer-implemented method, non-transitory computer readable storage medium, and a system, further comprising: 
comparing one or more peer ratings with with one or more peer references associated with at least one of the one or more peer computing devices (abstract, paragraphs [0106], [0129]); 

as part of the updating, refreshing the each of the one or more peer references based on the level of false positive machine-skewing (abstract, paragraphs [0106], [0129]). 
With respect to claims 4, 11 and 18 Rathod further discloses a computer-implemented method, non-transitory computer readable storage medium, and a system, further comprising: generating the plurality of knowledge profiles by performing a schema extension operation comprising the organizational chart (abstract, paragraphs [0106], [0129]). 
With respect to claims 5, 12 and 19 Rathod further discloses a computer-implemented method, non-transitory computer readable storage medium, and a system, further comprising: 
receiving a second search request from a second user computing device, wherein the
second search request comprises a query relating to a second service request (paragraph [0129] – [0132]);
determining that the second search request requires support from service personnel within
the organization (paragraph [0129] – [0132]);
sending of the second search request received from the second user computing device to a support computing device (abstract, paragraphs [0106] and [0129]). 
With respect to claims 6, 13 and 20 Rathod further discloses a computer-implemented method, non-transitory computer readable storage medium, and a system, further comprising: 
receiving another search request from another user computing device, wherein the another search request comprises the query (abstract, paragraphs [0106] and [0129]); and 
in response to receiving the another search request, generating another peer list from the updated organizational chart (abstract, paragraphs [0106] and [0129]). 
claims 7 and 19 Rathod further discloses a computer-implemented method, non-transitory computer readable storage medium, and a system, wherein the query is associated with one or more operating characteristics of an application, and the application is executed by the user computing device and each of the plurality of peer computing devices (abstract, paragraphs [0106] and [0129]).

Response to Arguments
Applicant's arguments filed on September 16, 2021 have been fully considered but they are not persuasive. With respect to the amended claims applicant argues that, 
“independent claim 1 now requires “determining that the search request does not require support from service personnel within an organization”. Subsequently, the claim recites “analyzing an organizational chart that details an internal structure of the organization based on the query...wherein the plurality of peers [in the chart] includes members of the organization who are service personnel and members of the organization who are non-service personnel”.! In this manner, when a search request can be supported by members of an organization aside from the service personnel, both service personnel and non-service personnel within the organization are considered for responding to the search request”.

Examiner notes that, paragraphs [0129] – [0132] discloses these features stating, “In addition to this the identification of peers of like interest further boost the prospects of improved social networking, collaboration and sharing of information and knowledge. The system is reflective enough and operating in a real time replication and synchronization module wherein 
Rathod further states that in paragraph [0132], “The centralize functioning of HSN Controller includes facilitating Human operating System (HOS) products and governing authority for administering, monitoring and controlling of registrations, certifications of the requesting distributed channel nodes and centralize and distributed searching and matching authority wherein maintaining brief profile details of each of channel nodes, transactional inventory maintenance, event log records, accounting and metering of use of the UHSF resources. In addition to this HSN controller further maintaining taxonomically categorized lookup directories for each of channel node and the allocation of taxonomical knowledge domain to the each of supernode. 
With respect to independent claims 8 and15 applicant has argument similar to claim 1 which have been addressed above.
Examiner notes no other remarks or arguments. Accordingly, the rejection remains as is.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ROKIB MASUD/Primary Examiner, Art Unit 3687